Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 12, 2020

                                     No. 04-19-00538-CV

  William Alec TISDALL, M.D. and William A. Tisdall, M.D., P.A. d/b/a Spine & Joint Pain
                                     Specialists,
                                     Appellants

                                               v.

                       Thomas VAREBROOK and Rebecca Varebrook,
                                    Appellees

                  From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-CI-06007
                        Honorable Michael E. Mery, Judge Presiding


                                        ORDER

        We grant appellees' motion for extension of time to file their brief. We order appellees'
brief due October 23, 2020.




                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of October, 2020.



                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court